DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (U.S. Publication No. 2019/0172767)
Regarding claim 1, Kwon teaches a semiconductor package, comprising:
a package substrate (Fig. 3, package substrate 204);
a semiconductor device (chip 210) mounted on a surface (top surface) of the package substrate;
a first ring (ring 301) disposed over the surface of the package substrate (Fig. 3) and surrounding the semiconductor device (Fig. 3 and 1A-B), wherein the first ring has a bottom surface facing the surface of the package substrate (Fig. 3) and a top surface opposite the bottom surface of the first ring (see Fig. 3, ring 301 has top and bottom surfaces);
a second ring (ring 302) disposed over the top surface of the first ring (Fig. 2A), wherein the second ring has a bottom surface facing the top surface of the first ring (see Fig. 2A, interface at top of first ring and bottom of second ring) and a top surface opposite the bottom surface of the second ring, and wherein a protruding part (Fig. 3, protrusion 308) extends from one of the top surface of the first ring and the bottom surface of the second ring (bottom surface of second ring), and a recessed part is recessed from the other of the top surface of the first ring and the bottom surface of the second ring (recess not specifically labeled, but see recess in ring 301), wherein the protruding part extends into and engages with the recessed part (see Fig. 3, paragraph [0029]); and
an adhesive layer (see paragraph [0026]) disposed between the surface of the package substrate and the bottom surface of the first ring (see paragraph [0026]).

Regarding claim 2, Kwon teaches the semiconductor package as claimed in claim 1, wherein the top surface of the first ring is in direct contact with the bottom surface of the second ring (Fig. 3), and there is no adhesive layer provided between the first ring and the second ring (see Fig. 3, paragraph [0029]).

Regarding claim 3, Kwon teaches the semiconductor package as claimed in claim 1, wherein the first ring comprises a first material (see paragraph [0020]), and the second ring comprises a second material different from the first material (paragraph [0020]).


Regarding claim 4, Kwon teaches the semiconductor package as claimed in claim 1, wherein the protruding part and the recessed part have matching shapes and sizes in a vertical cross-sectional view (see Fig .3).

Regarding claim 5, Kwon teaches the semiconductor package as claimed in claim 4, wherein the protruding part has a rectangular shape in the vertical cross-sectional view with a uniform width (see Fig. 3).

Regarding claim 7, Kwon teaches the semiconductor package as claimed in claim 1, wherein a depth of the recessed part in a vertical direction perpendicular to the surface of the package substrate is greater than or equal to a thickness of the protruding part in the vertical direction (equal to, see Fig. 3).

Regarding claim 8, Kwon teaches the semiconductor package as claimed in claim 7, wherein in the vertical direction, the depth of the recessed part is less than or equal to a thickness of the first ring or the second ring having the recessed part (less than, see Fig. 3)), and
wherein the recessed part is formed through the top surface and the bottom surface of the respective first ring or the respective second ring in cases where the depth of the recessed part is equal to the thickness of the respective first ring or the respective second ring (depth of recess is not equal to the thickness, see Fig. 3).

Regarding claim 9, Kwon teaches the semiconductor package as claimed in claim 1, wherein both the first ring and the second ring are ring structures that laterally surround the semiconductor device (see Fig. 1).

Regarding claim 11, Kwon teaches a semiconductor package, comprising:
a package substrate (Fig. 2A, package substrate 204);
a semiconductor device (chip 210) mounted on a surface (top surface) of the package substrate;
a first ring (ring 201) disposed over the surface of the package substrate (Fig. 2A) and surrounding the semiconductor device (Fig. 1A and 2A);
a second ring (ring 202) stacked on the first ring (Fig. 2A) with a bottom surface of the second ring facing a top surface of the first ring (see Fig. 2A), wherein a plurality of riveting structures (riveting structure 205) is arranged between the first ring and the second ring (see Fig. 2A) and spaced apart from each other (see Fig. 1B), each of the plurality of riveting structures comprising:
a protruding part (see annotated Fig. 2A below, area in oval) formed on one of the top surface of the first ring (see Fig. 2A below, extends from top surface of first ring) and the bottom surface of the second ring; and
a recessed part (also within oval below) formed on the other of the top surface of the first ring and the bottom surface of the second ring (bottom of second ring), wherein the protruding part is fitted into the recessed part (see Fig. 2A); and
an adhesive layer (paragraph [0026]) disposed between the surface of the package substrate and a bottom surface of the first ring (paragraph [0026], Fig. 2A).

    PNG
    media_image1.png
    670
    507
    media_image1.png
    Greyscale


Regarding claim 15, Kwon teaches the semiconductor package as claimed in claim 11, wherein the semiconductor device has corners (see Fig. 2A and 1B), and some of the plurality of riveting structures are arranged corresponding to the corners of the semiconductor device in a plan view (see Fig. 1B).

Regarding claim 16, Kwon teaches a method for forming a semiconductor package, comprising:
mounting a semiconductor device (Fig. 3, die 210) on a surface of a package substrate (substrate 204);
providing a first ring (Fig. 3, ring 301) having a first surface (top surface) and a second ring (302) having a second surface (bottom surface) facing the first surface of the first ring (Fig. 3);
forming at least one recessed part (unlabeled portion of 301 at 308) on the first surface of the first ring;
forming at least one protruding part (308) on the second surface of the second ring, and
connecting the first ring and the second ring together by engaging the at least one protruding part with the at least one recessed part (Fig. 3); and
attaching the first ring and the second ring to the surface of the package substrate via an adhesive layer (paragraph [0024]) formed between the package substrate and one of the first ring and the second ring (formed on first ring, see paragraph [0024]).

Regarding claim 17, Kwon teaches the method as claimed in claim 16, wherein the first surface of the first ring, the second surface of the second ring, and the surface of the package substrate are parallel to each other (see Fig. 3).

Regarding claim 18, Kwon teaches the method as claimed in claim 16, wherein after the at least one recessed part is formed on the first surface (top surface) of the first ring (see Fig. 3), the method further comprises:
stacking the second ring on the first ring with the second surface of the second ring abutting the first surface of the first ring (see Fig. 3); and
applying an impact to a third surface (top surface of 302) of the second ring opposite the second surface of the second ring, to form the at least one protruding part extending from the second surface of the second ring and into the at least one recessed part of the first ring from the first surface (see Fig. 2C, downward impact creates protruding portion to be extended into the recessed portion).

Regarding claim 20, Kwon teaches the method as claimed in claim 16, wherein the first ring and the second ring comprise different materials (see paragraph [0020]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Boja et al. (U.S. Patent No. 10,764,996)
Regarding claim 6, Kwon teaches the semiconductor package as claimed in claim 4, but does not teach wherein the protruding part has a first portion and a second portion with different widths in the vertical cross- sectional view, the first portion being closer to the top surface of the first ring or the bottom surface of the second ring than the second portion, the second portion having a larger width than the first portion.
However, Boja teaches a similar stacked ring stiffener in which the portion of the first ring stiffener (Boja Fig. 8, first ring 858) which protrudes into the recess portion of the second ring (second ring 856) has a first portion (top portion) having a first width, and a second portion (bottom portion) having a second width, the first portion being closer to the bottom surface of the second ring (see Boja Fig. 8, bottom surface 806), and the second width being larger than the first width.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the protruding portion of Kwon could have been shaped like the protruding portion of Boja because this allows for a more secure connection between the two rings, and because Boja teaches that this is an equivalent substitution to the rectangle protrusion of Kwon (see Boja Figs. 6 and 8), and therefore it would have been a simple substitution of one protrusion for another with predictable results.

Regarding claim 12, Kwon teaches the semiconductor package as claimed in claim 11, but does not teach wherein the semiconductor device comprises two dies arranged side by side, and a gap, which is elongated, is formed between the two dies, and
wherein one or more of the plurality of riveting structures are arranged corresponding to the gap in a plan view.
However, Boja teaches a similar package in which there are two dies (see Boja Fig. 1, dies 114) side by side, and an elongated gap between the dies (see Boja Fig. 1, Fig. 3-5, gap not specifically labeled), in which multiple riveting structures (see Boja Fig. 1, structure 154), are arranged corresponding to the gap in a plan view (see Boja Fig. 3-5; “corresponding to” is not defined, and therefore any relationship between the gap and riveting structures fits within the claim limitation).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the multiple die package of Boja could have been used because using multiple dies is a common method of decreasing the chip footprint; and it would have further been obvious that the riveting structures could correspond to the gap between the dies because the arrangement of the dies, and therefore the gap between the dies, inherently affects the shape of the substrate and rings and therefore the shape of the riveting structures, which are contained within the rings.

Regarding claim 13, Kwon in view of Boja teaches the semiconductor package as claimed in claim 12, wherein two riveting structures of the plurality of riveting structures are arranged on opposite sides of the gap (see Boja Fig. 4), and the two riveting structures and the gap are aligned in a straight line in the plan view (Boja Fig .4).

Regarding claim 14, Kwon in view of Boja teaches the semiconductor package as claimed in claim 12, wherein two riveting structures of the plurality of riveting structures are arranged on a same side of the gap (see Boja Fig. 5, two structures on left side of gap), and the two riveting structures and the gap are aligned in a straight line in the plan view (see Boja Fig. 5).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Chen et al. (U.S. Publication No. 2005/0056926)
Regarding claim 10, Kwon teaches the semiconductor package as claimed in claim 1, but does not teach wherein the first ring is a ring structure that laterally surrounds the semiconductor device, and the second ring is a lid structure that extends across and covers a top surface of the semiconductor device.
However, Chen teaches a similar package in which the second ring (Chen Fig. 7, second ring 54) is a lid structure that covers the top of the chip (see Chen Fig. 7).  It would have been obvious to a person of skill in the art at the time of the effective filing date to replace the second ring of Kwon with the second ring of Chen because this allows for heat dissipation of the chip, offers better protection of the chip, and would have been simple substitution of one known ring for another with predictable results.


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, the prior art, alone or in combination, fails to teach or suggest wherein the at least one recessed part is formed through the first surface of the first ring and a fourth surface of the first ring opposite the first surface, and the at least one protruding part is inserted into the at least one recessed part from the first surface and has a portion extending beyond the fourth surface, and wherein the method further comprises:
applying another impact to the at least one protruding part from the fourth surface of the first ring, while the second ring remains fixed, to press the portion of the at least one protruding part back into the at least one recessed part, thereby engaging the at least one protruding part with the at least one recessed part.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816